Citation Nr: 9913286	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-08 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
blood clots in the abdomen secondary to an appendectomy.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
headaches.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
shortness of breath.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
dizziness.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to July 
1945.

The issues of entitlement to service connection for 
hypertension, blood clots in the abdomen, headaches, 
shortness of breath and dizziness were previously before the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO) in July 1945, which found that the 
veteran's hypertension had not been aggravated by service, 
and which found that blood clots in the abdomen, headaches, 
shortness of breath and dizziness had not been found on the 
last examination.

In February 1998, the Jackson, Mississippi, RO found that the 
veteran had not presented new and material evidence to reopen 
his claims for service connection.  In March 1999, the 
veteran testified before a member of the Board of Veterans' 
Appeals (Board) via a video conference hearing.



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hypertension, blood clots in the abdomen, headaches, 
shortness of breath and dizziness in July 1945.

2.  Evidence submitted subsequent to the July 1945 decision 
is relevant to and probative of the question whether the 
appellant's currently diagnosed hypertension first manifested 
in service, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  

3.  Additional evidence submitted since the July 1945 
decision fails to show that blood clots in the abdomen, 
headaches, shortness of breath and dizziness had their onset 
in active service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for hypertension has been submitted.  38 U.S.C.A. 
§§ 5107(a), 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302 (1998).

2.  Evidence received since the RO denied entitlement to 
service connection for blood clots in the abdomen, headaches, 
shortness of breath and dizziness in July 1945 is not new and 
material, so that the claims are not reopened, and the July 
1945 decision of the RO is final.  38 U.S.C.A. §§ 1110, 1153, 
5107(a), 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.303(b), 3.306(a) & (b), 3.310(a), 20.302 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).


I.  Whether new and material evidence has 
been submitted to reopen the claim for 
entitlement to service connection for 
hypertension

In the record at the time that the RO first reviewed this 
case in July 1945 were the service medical records, which 
included the April 1944 entrance examination.  His blood 
pressure at that time was noted to be 140/90.  Throughout his 
service, his blood pressure continued to be elevated and in 
January 1945 essential arterial hypertension was diagnosed.  
In June 1945, a Medical Board found that he was unfit for 
service, suffering from persistent high blood pressure which 
reportedly had not existed before his entry onto active duty.

Added to the record following the July 1945 RO decision were 
numerous copies of the veteran's service medical records, to 
include some new records reflecting his discharge in July 
1945.  An October 1945 VA examination report showed that his 
blood pressure was 120/90.  Hypertension was diagnosed.  

VA outpatient treatment records developed between May 1997 
and May 1998 were also submitted.  On May 6, 1997, his blood 
pressure was 163/53.  An EKG showed a normal sinus rhythm 
with occasional PVC's.  His blood pressure was retaken that 
same day:  it was 130/70 (lying) and 130/70 (standing).  The 
assessment was hypertension.  In July 1997 and May 1998, his 
blood pressure readings were 123/59 and 160/84, respectively.

A May 1998 statement from a medical assistant who used to 
work for the veteran's now-deceased private physician 
indicated that the veteran had been treated for hypertension 
between 1960 and 1986.  She indicated that he had informed 
her that he had been treated by this physician since 1945; 
however, she stated that she could not verify this treatment 
since she had not been employed by this physician at that 
time.

In March 1999, the veteran's private physician submitted 
correspondence referring to his treatment of the veteran.  
This statement also indicated that this physician had 
reviewed the veteran's treatment records, to include the 
service medical records.  It was commented that the veteran 
had had hypertension for years, which eventually developed 
into concentric left ventricular hypertrophy.  In 1996, he 
had been found to have coronary artery disease.  The 
physician commented that "I cannot directly connect this 
with his hypertension but a life time of high blood pressure 
definitely did not help his heart."

The veteran testified at a personal hearing in March 1999.  
During his testimony, he denied any symptoms of hypertension 
prior to service.

According to Elkins v. West, U.S. Vet. App. No. 97-1534 (Feb. 
17, 1999), in new and material cases, the Secretary must 
first determine whether new and material evidence has been 
submitted under 38 C.F.R. § 3.156(a) (1998).  Second, if new 
and material evidence has been presented, the claim is 
reopened and the Secretary must then determine if the claim 
is well grounded based upon all the evidence of record.  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim.

The evidence received after the July 1945 denial of the 
claim, including the March 1999 statement of the veteran's 
private physician, is clearly relevant to and probative of 
the question whether the veteran's hypertension began in 
service.  Taking this evidence as credible, for the sole 
purpose of the claim to reopen, it is found that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (1998).  When there is such 
evidence, "[t]his does not mean that the claim will always 
be allowed, just that the case will be reopened and the new 
evidence considered in the context of all other evidence for 
a new determination of the issues."  Smith v. Derwinski, 1 
Vet. App. 178, 180 (1991).


II.  Whether new and material evidence 
has been submitted to reopen the claims 
for service connection for blood clots in 
the abdomen, headaches, shortness of 
breath and dizziness

The evidence which was in the record at the time of the July 
1945 denial included the service medical records.  On 
December 9, 1944, the veteran reported to sick call with 
complaints of pain in the abdomen for the past 1/2 hour.  He 
indicated that he had been well until the sudden and severe 
onset of this pain, which was centered around the umbilicus 
and the right side of the abdomen.  There was no nausea or 
vomiting.  The objective examination noted that there seemed 
to be real muscle guarding of the right lower quadrant with 
slight tenderness around the McBurney's area.  The examiner 
presumed that the veteran had appendicitis although the onset 
was rather sudden and severe.  His appendix was removed 
although it was not inflamed; no other cause for his pain was 
discovered.  He developed two hematomas following the 
surgeries, which had to be evacuated.  A blood clot was 
removed on December 16, 1944.  By January 1945, he was much 
improved.

The service medical records showed a complaint of a headache 
in March 1945.  On March 21, 1945, he noted that he had had 
shortness of breath since childhood, although he claimed that 
it had become worse since his 1944 appendectomy.  He was 
noted to become dyspneic after slight exertion, but he had no 
precordial pain, swelling of the ankles or headaches.  On May 
24, 1945, he again admitted that he had had shortness of 
breath as a child, which had increased in severity since his 
surgery.  It was believed that he had vasomotor instability.  
There was no mention of dizziness in service.

The evidence submitted subsequent to the July 1945 denial 
included an October 1945 VA examination.  This reflected the 
presence of a 3 and 1/2 inch appendectomy scar on the abdomen, 
which varied in width.  The scar was firm with no evidence of 
herniation.  There was no soreness or rigidity, nor was there 
any costovertebral tenderness.  There was no reference during 
this examination to headaches, shortness of breath or 
dizziness.

The veteran also submitted several copies of his service 
medical records, as well as VA outpatient treatment records 
developed between May 1997 and May 1998.  These records made 
no reference to any blood clots in the abdomen, headaches or 
dizziness.  In May 1997, he was seen with a history of 
chronic obstructive pulmonary disease (COPD), although he 
denied shortness of breath.  On March 13, 1998, his breathing 
was stable.  On May 22, 1998, he indicated that his breathing 
had gotten worse in the last six months.  A chest x-ray 
revealed bullous emphysema.  Pulmonary function tests showed 
moderate to severe pulmonary disease.  The assessment was 
shortness of breath, rule out worsening COPD versus coronary 
artery disease.

In May 1998, a medical assistant who had worked for the 
veteran's private physician prior to his death, indicated 
that the physician had treated him for shortness of breath 
between 1960 and 1986.  She indicated that the veteran had 
told her that he had been treated by this physician since 
1945; however, she could not verify this treatment, since she 
had not been employed by the physician at that time.

In March 1999, the veteran testified at a personal hearing.  
He indicated that he had sought treatment for blood clots in 
the abdomen, headaches and shortness of breath immediately 
following his discharge from service.  However, the physician 
from whom he had sought this treatment was deceased.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claims are not 
reopened and the July 1945 decision by the RO remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
evidence presented in regard to his claims for service 
connection is merely cumulative.  The evidence which was 
previously of record showed that the veteran had experienced 
two hematomas following his appendectomy; however, there was 
no indication of the existence of any chronic disorder 
resulting from these hematomas.  The evidence submitted since 
this denial also did nothing to establish the current 
existence of any chronic disorder related to this surgery.

The evidence previously of record also showed that the 
veteran had suffered one headache in service; however, there 
was no evidence of any chronic headache disorder following 
service.  The additional evidence did nothing more to show 
that he had developed a chronic headache disorder; in fact, 
there was no indication that he had ever sought any treatment 
after service for headaches.

The previous evidence had shown that the veteran had 
experienced shortness of breath prior to service, which he 
claimed had worsened after his in-service surgery.  While the 
evidence submitted since the 1945 denial reflected a current 
diagnosis of COPD, there was no indication that this 
condition was related to his preexisting shortness of breath.  
Nor was there any objective evidence that his shortness of 
breath had increased in severity during service.

Finally, the evidence previously before the RO had not shown 
the presence of dizziness in service.  The evidence submitted 
since the 1945 denial showed nothing more to establish that 
dizziness currently exists or had its onset in service.

Moreover, the additional evidence is not "material."  The 
additional evidence must bear directly and substantially upon 
the specific matter under consideration and which by itself 
or in conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156(a) 
(1998).  The additional evidence presented in this case 
contains no objective proof whatever that the veteran 
currently suffers from blood clots in the abdomen, headaches, 
shortness of breath or dizziness which can be related to his 
period of service.  The evidence submitted since the 1945 
denial does not show that he suffers from blood clots in the 
abdomen, headaches or dizziness.  While a diagnosis of COPD 
has been recently made, there is no objective evidence that 
this disorder is any way related to the veteran's service.

Therefore, a review of this evidence clearly does not show 
that it is so significant that it must be considered in order 
to fairly decide the merits of the claims.  As such, the 
evidence is not "material" and does not serve to reopen his 
claims for service connection for blood clots in the abdomen, 
headaches, shortness of breath and dizziness.


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for hypertension, the 
claim is reopened.

New and material evidence not having been submitted to reopen 
the claims for entitlement to service connection for blood 
clots in the abdomen, headaches, shortness of breath and 
dizziness, the benefits sought on appeal must be denied.


REMAND

A review of the procedural history and development of the 
issue on appeal persuades the Board that it cannot decide the 
merits of the appellant's reopened claim for service 
connection for hypertension without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Consequently, the case must be remanded for adjudication on 
the merits prior to appellate review.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, the veteran has submitted evidence from 
his treating physician which suggested that the veteran's 
hypertension had not preexisted service, but had had its 
onset during service.  While the June 1945 Medical Board had 
also stated that this disorder had not existed prior to duty, 
no clear rationale for these opinions is in the file, which 
is particularly important given the elevated blood pressure 
reading noted at the time of his 1944 entrance examination.  
As such, it is determined that a VA examination to address 
these questions would be helpful.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete cardiovascular examination.  
After reviewing all the evidence of 
record, particularly the service medical 
records, the examiner should render the 
following opinions:

	a)  did the veteran's hypertension 
exist prior to his entrance onto active 
duty;

	b)  if the veteran's hypertension is 
found to have preexisted service, the 
examiner should render an opinion as to 
whether this disorder increased in 
severity during service.

A complete rationale for all opinions 
expressed must be provided.

All indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the veteran's entire medical history 
can be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the file has been 
reviewed.

2.  The RO should readjudicate the claim 
for service connection for hypertension 
based on all the evidence of record, 
without regard to finality.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

